TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-03-00720-CR


Brandon Means, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF BASTROP COUNTY, 21ST JUDICIAL DISTRICT

NO. 10,614, HONORABLE TERRY L. FLENNIKEN, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's brief on appeal was originally due January 5, 2004.  On counsel's motion,
the time for filing was extended twice, the last extension being to April 1, 2004.  No brief has been
filed on appellant's behalf and no further extension of time for filing has been sought.
Appellant's counsel, Mr. David Stuart Barron, is ordered to file a brief in appellant's
behalf no later than May 7, 2004.  No further extension of time for filing this brief will be granted.
It is ordered April 22, 2004.

Before Chief Justice Law, Justices Patterson and Puryear
Do Not Publish